Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 06/30/2022 in response to Office Action of 02/01/2022, is acknowledged and has been entered. Claims 1, 2, 4-7, 9, and 11-20 are now pending. Claim 1 is amended. Claims 13-20 remain withdrawn. Claims 1, 2, 4-7, 9, 11 and 12 are currently being examined. 
Maintained Rejections 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, 9, 11, and 12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) determining an amount of phosphorylated Y260 residue in Na/K ATPase in a biological sample, such as α1 Na/K ATPase and correlate reduced amounts of Y260 compared to control levels to the diagnosis of cancer. Thus, the claims are directed to the judicial exception of observing naturally occurring levels of Y260 phosphorylation in Na/K ATPase, such as α1 Na/K ATPase. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring levels tyrosine phosphorylation of Na/K ATPase at residue 260. The steps of detecting levels of tyrosine phosphorylation of Na/K ATPase at residue 260, are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Holthouser et al (Am. J. Physiol. Renal Physiol., 2010, 299:F77-F90); Soltoff et al (Journal of Biological Chemistry, 2010, 285:36330-36338); Heibeck et al (J. Proteome Res. 2009, 8:3852–3861); Banerjee (Dissertation: A Model for Domain-Specific Regulation of Src kinase by alpha-1 subunit of Na/KATPase, and The University of Toledo. ProQuest Dissertations Publishing, 2013. 3613224) all teach and demonstrate detecting levels of tyrosine phosphorylation of Na/K ATPase α1 at residue Y260 in biological samples, utilizing known methods of either immunoassay and/or mass spectrometry.  Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
	Further, claim 12 requiring “administering a chemotherapeutic agent to a subject subsequent to assaying for a reduction in the amount of phosphorylation at Y260 residue” fails to supply inventive concept to the judicial exception or integrate the judicial exception into a practical application.  The step of “administering a chemotherapeutic agent” is a generic instruction to apply the judicial exception. No particular treatment is required to be administered to any particularly identified population, and no practical application of the judicial exception is required. Generic treatment steps, such as “administering a chemotherapeutic agent” are no more than appending conventional steps specified at a high level of generality, are a generic direction to “apply it,” and fail to supply inventive concept to the judicial exception. The step of “administering a chemotherapeutic agent” does not apply or use the judicial exception to effect a particular treatment for the subject. No specific subject population is identified to receive or particularly benefit from treatment because the claims now recite administering a chemotherapeutic agent after conducting a general assay for a reduction in the amount of phosphorylation, wherein the claims do not identify the subject as having a reduction or increase or unchanged amount of phosphorylation. The treatment step of claim 12 fails to amount to an element significantly more than the judicial exception.
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception. 
Response to Arguments 
Applicant amended claim 1 to recite a method of identifying a cancer in a subject, comprising obtaining a biological sample from the subject, the biological sample including one or more cancer cells; and assaying for a reduction in an amount of phosphorylation at a Y260 residue in a Na/K ATPase present in the biological sample relative to a control level of a Y260 phosphorylation present in a biological sample obtained from a healthy subject. Applicant argues that the claim is not directed to a judicial exception as independent claim 1 is now directed to as assay rather than natural phenomenon. Applicant further argues that even though there are certain “natural” elements recited in the claims, such as a biological sample or Y260 phosphorylation, the claim is directed to a process for identifying Y260 phosphorylation in a biological sample including a cancer cell that comprises a step of assaying for a reduction in such phosphorylation relative to the amount of Y260 phosphorylation in a biological sample obtained from a healthy subject. Applicant also argues that the claims pass the USPTO’s two-part test for determining patent eligibility because the claim are not directed to a judicial exception and are therefore patent eligible under 35 U.S.C. 101. Applicant cites MPEP 2106, USPTO Subject Matter Eligibility Guidelines at Example 29, sample claim 1, citing Mayo Collaborative Svcs v. Prometheus Labs, 566 U.S. 66, 2012. 
Applicant’s arguments have been considered but are not persuasive. Contrary to arguments, the claims are still directed to a judicial exception that is a correlation between levels of Y260 phosphorylation and the presence of cancer in a subject. The assay recited in the claim is considered a routine and conventional laboratory method to observe the judicial exception and does not amount to significantly more than the judicial exception. Examiner provides the USPTO’s analysis below:
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
Yes it is drawn to a process.
Step 2A(1): Does the claim recite a law of nature, natural phenomenon, product of nature, or abstract idea? 
	Yes, it is drawn to a law of nature/natural phenomenon of levels of Y260 phosphorylation as correlated to the presence of cancer in a subject.
Step 2A(2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No. There is no practical application of the judicial exception. The administration of generic chemotherapeutic agent to the subject tested for Y260 phosphorylation fails to provide a practical application of the judicial exception. The treatment step claimed does not affect a particular treatment for a disease or medical population. It is also noted the claim is amended to recite administering chemotherapeutic agent to any subject assayed for any amount of Y260 phosphorylation, not even identified as having a particular disease or identified as having any particular level of phosphorylation (reduced, same, or increased compared to control).
Step 2B: Does the claim recite an element that amounts to significantly more than the judicial exception?
	No. There are no method steps or elements recited that amount to more than judicial exception. The laboratory methods recited are routine and conventional methods for observing naturally occurring levels of Y260 phosphorylation and do not amount to significantly more than the judicial exception, as evidenced by the cited art. 
	Applicant’s arguments regarding the Example 29 of Subject Matter Eligibility Example are not persuasive. The fact patterns in Example 29 are entirely different from that of the instant application and Applicants have not pointed to any specific relevant comparisons between the claims and analysis of Example 29 to that of the instant application that would indicate the claims are eligible. Applicants are directed to the more recent 2019 training and guidance on determining what steps (treatments) are considered a practical application of a judicial exception and what elements would amount to significantly more than the judicial exception. See the attached “2019 Revised Patent Subject Matter Eligibility Guidance” slides 20 and 25 in particular.
New Rejection 
(necessitated by amendments)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite a method of identifying a cancer in a subject, comprising: a) obtaining a biological sample from the subject , the biological sample including one or more cancer cells, and b) assaying for a reduction in an amount of phosphorylation at a Y260 residue in a Na/K ATPase present relative to a control level of a Y260 phosphorylation present in a biological sample obtained from a healthy subject. 
The claims as currently constituted require a method for identifying if a subject has cancer or not, however, the method requires a step of obtaining a biological sample from the subject that knowingly contains one or more cancer cells. If the subject is not yet identified to have cancer, and that characterization based on Y260 phosphorylation is yet to be determined, how can one be enabled to knowingly include one or more cancer cells in the biological sample collected from the subject?
Further, the claimed preamble requires identifying cancer in a subject, and the claim requires the step of “assaying for a reduction in an amount of a phosphorylation at a Y260 residue in a Na/K ATPase present in the biological sample relative to a control level of Y260 phosphorylation present in a biological sample obtained from a healthy subject.” The claimed step does not provide any definitive diagnosis of cancer based on a specific result of the assay. The step of “assaying for a reduction” in Y260 phosphorylation compared to the control is reasonably interpreted to be a step of assaying for changed levels of Y260 to see if there is a reduction or not in phosphorylation compared to the control, however, the claims do not indicate or recite that a reduction in Y260 phosphorylation compared to the control identifies the subject as having cancer. There is no result recited that identifies what subjects have cancer. Therefore, the claimed method does not function in, or result in, enabling one to identify what subject has cancer, as required by the claimed preamble. 
All other rejections recited in Office Action 02/01/2022 are hereby withdrawn in view of amendments and arguments. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642